--------------------------------------------------------------------------------

Exhibit 10.96
 
PERFORMANCE SHARE AND RESTRICTED STOCK AWARD AGREEMENT


THIS PERFORMANCE SHARE AND RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is
made and entered into effective as of the 25th day of March, 2011 by and between
CHROMCRAFT REVINGTON, INC. (the “Company”), a Delaware corporation, and
RONALD H. BUTLER (the “Executive”), who is the Chairman and Chief Executive
Officer of the Company,


WITNESSETH:


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that the Executive should be
granted an award opportunity of performance shares under the Company’s 2007
Executive Incentive Plan, as currently or hereafter in effect (the “Plan”), for
the performance period beginning on January 1, 2011 and ending on December 31
2011, which shares, if earned, would be converted into restricted common stock
of the Company (and/or a cash payment in lieu of any shares of Restricted
Stock); and


WHEREAS, the Compensation Committee has approved the award of performance shares
contemplated by this Agreement, and the Board of Directors of the Company has
authorized and approved the issuance of shares of restricted common stock into
which the performance shares may be converted if earned; and


WHEREAS, the Plan, this Agreement and Exhibit A hereto, which exhibit is made a
part of this Agreement and is incorporated herein by reference, contain the
terms, conditions and restrictions of such performance shares and, if converted
into restricted stock and/or cash in lieu thereof, such shares of restricted
stock and such cash payment.


NOW, THEREFORE, in consideration of the foregoing premises, the award of
performance shares to the Executive, the respective covenants, agreements and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby agree as follows:


Section 1.          Capitalized Terms.  All capitalized terms used but not
otherwise defined in this Agreement or in Exhibit A hereto shall have the same
meaning ascribed to such terms in the Plan.


Section 2.          Award of Performance Shares.  Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants to the
Executive an Award of performance shares, the number of which shall be
determined as set forth in Exhibit A hereto and which shares shall be maintained
by the Company under the Plan and be subject to and restricted in accordance
with the Plan and this Agreement (the “Performance Shares”).  If earned, the
Performance Shares shall be converted into shares of restricted common stock of
the Company (and/or a cash payment in lieu of any shares of Restricted Stock) as
set forth in Exhibit A hereto.  All shares of restricted common stock shall be
issued under the Plan and be subject to and restricted in accordance with the
Plan and this Agreement (the “Restricted Stock”).  Any cash payment made in lieu
of any shares of Restricted Stock shall be subject to and restricted in
accordance with the Plan and this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Section 3.          Award Date.  The Award Date for the Award of Performance
Shares is March 24, 2011.


Section 4.          Earning of Performance Shares and Vesting of Restricted
Stock.  The Performance Period, Performance Measures, performance targets for
each of the Performance Measures, Award Rates, manner of converting the
Performance Shares into Restricted Stock and/or cash in lieu thereof and vesting
schedule relating to the shares of Restricted Stock and/or cash in lieu thereof
are set forth in Exhibit A hereto.  In order for the Executive to earn any
portion of the Performance Shares, the Compensation Committee must first make a
determination that the Award of Performance Shares (or any portion thereof) has
been earned.  In order for the shares of Restricted Stock and/or the cash
payment in lieu thereof to become vested, the Compensation Committee must first
make a determination that such shares and/or cash payment have been so vested.


If the Compensation Committee makes a determination that any portion of the
Award of Performance Shares has been earned, then such shares shall promptly be
converted in the sole discretion of the Board of Directors of the Company into
shares of Restricted Stock (and/or a cash payment in lieu of any or all shares
of Restricted Stock), subject to a vesting requirement as set forth in Exhibit A
hereto.  If shares of Restricted Stock (and/or the cash payment in lieu thereof)
become vested, then they shall be free of restriction, except as may be provided
by applicable law, and risk of forfeiture.


If the Compensation Committee makes a determination that any portion of the
Award of Performance Shares has not been earned, then such shares shall be
forfeited and the Executive shall have no right or claim to any Performance
Shares and no right or claim to have such shares converted into Restricted
Stock.  If shares of Restricted Stock are issued to the Executive (and/or the
cash payment in lieu thereof is accrued for the benefit of the Executive) but do
not subsequently become vested, then such shares and cash payment shall be
forfeited and the Executive shall have no right or claim to such shares.


Notwithstanding the foregoing or anything to the contrary set forth in the Plan,
with respect to Performance Shares and shares of Restricted Stock (and/or the
cash payment in lieu thereof) being treated as earned and vested, respectively,
Section 11 of this Agreement shall control in the event of (a) a Change in
Control, or (b) a termination of the Executive’s employment with the Company for
any reason.


Section 5.          Dividend, Voting and Other Rights.  The Performance Shares
shall not be issued or outstanding for any corporate purposes and the Executive
shall not have any right to (a) receive any dividends or distributions, if any,
with respect to the Performance Shares, (b) exercise any voting rights with
respect to the Performance Shares, or (c) exercise or possess any other rights
and attributes of ownership of common stock of the Company by virtue of the
Award of Performance Shares.  If the Performance Shares are earned and converted
into shares of Restricted Stock, such shares of Restricted Stock shall be issued
and outstanding for all corporate purposes and the Executive shall be entitled
during the vesting period of the Restricted Stock to (x) receive all dividends
and distributions, if any, paid with respect to the unvested shares of
Restricted Stock, (y) exercise all voting rights with respect to the unvested
shares of Restricted Stock, and (z) exercise and possess all other rights and
attributes of ownership with respect to the unvested shares of Restricted Stock,
except as provided otherwise in the Plan and this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


Section 6.          Certain Agreements of the Executive.  The Executive hereby
understands and agrees as follows:


(a)          the Executive is the Chief Executive Officer of the Company;


(b)          none of the Performance Shares and, if issued, none of the shares
of Restricted Stock will be registered or qualified by the Company under any
federal or state securities laws in reliance upon certain exemptions from
registration or qualification under such laws;


(c)          because the shares of Restricted Stock, if issued, will not be
registered or qualified under any federal or state securities laws and because
the Executive may be deemed to be an affiliate of the Company under the federal
securities laws, such shares upon vesting will be subject to restrictions on
resale and transfer imposed by applicable federal and state law;


(d)          the Executive is (and his heirs, executors, administrators and
representatives are) bound by, and the Performance Shares are and, if issued,
the shares of Restricted Stock shall be, subject to, the terms, conditions and
restrictions set forth in the Plan, this Agreement, the Company’s Certificate of
Incorporation and By-Laws and applicable law (all as currently or hereafter in
effect);


(e)          there is no obligation of the Company to have any shares of the
Company’s common stock (including, but not limited to, the shares of Restricted
Stock, if issued) listed, traded or quoted on any securities exchange or on any
quotation system or other established trading market;


(f)           no representations, promises or commitments have been made to the
Executive relating to (i) the repurchase by the Company of any Performance
Shares or, if issued, any shares of Restricted Stock (whether before or after
any of such shares may become earned or vested), or (ii) the amount of dividends
or distributions, the percentage of profit or the return on investment, if any,
that he might expect to receive as a result of the Award of the Performance
Shares or, if issued, the ownership of shares of Restricted Stock (whether
before or after any of such shares may become earned or vested); and


(g)          the Performance Shares and, if issued, the shares of Restricted
Stock shall be held by the Executive for his own account and not for another
person and not with a view toward resale, distribution, subdivision or
fractionalization of such shares.


Section 7.          Non-transferability.  Except in the event of the Executive’s
death and then only in the manner set forth in the Plan, the Performance Shares
(a) cannot be sold, transferred, assigned, margined, encumbered, bequeathed,
gifted, alienated, hypothecated, pledged or otherwise disposed of, nor can a
lien, security interest or option be placed thereon, whether by operation of
law, whether voluntarily or involuntarily, or otherwise, (b) are not subject to
execution, attachment or similar process or otherwise available to the creditors
of the Executive, and (c) cannot be used to satisfy, pay or set-off against any
debts or obligations of the Executive to the Company or any other party.  Except
in the event of the Executive’s death and then only in the manner set forth in
the Plan, the shares of Restricted Stock (x) cannot be sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged or otherwise disposed of, nor can a lien, security interest or option be
placed thereon, whether by operation of law, whether voluntarily or
involuntarily, or otherwise, (y) are not subject to execution, attachment or
similar process or otherwise available to the creditors of the Executive, and
(z) cannot be used to satisfy, pay or set-off against any debts or obligations
of the Executive to the Company or any other party.  At such time as shares of
Restricted Stock, if issued, may become vested, such vested shares may be sold,
transferred, bequeathed, gifted or otherwise disposed of in accordance with
applicable law and the requirements then in effect of the principal securities
exchange or market (or of any quotation system or other established trading
market) on which the Company’s shares of common stock are then listed or traded,
if any.  Any attempted or purported sale, transfer, disposition or other act in
breach of or contrary to this Section shall be null and void and of no force or
effect whatsoever.
 
 
3

--------------------------------------------------------------------------------

 


Section 8.          Issuance of Shares.  Promptly following the execution of
this Agreement, the Company shall maintain the Performance Shares only in
book-entry form either in the name of or for the benefit of the Executive.  If
the Performance Shares are earned and converted into shares of Restricted Stock,
the Company shall promptly issue the required number of shares of Restricted
Stock either in the name or for the benefit of the Executive.  Until the time
that the shares of Restricted Stock become vested or are forfeited, (a) the
Company shall maintain the unvested shares only in book-entry form in the name
or for the benefit of the Executive, (b) the Company shall not issue any
certificate representing any unvested shares of Restricted Stock in the name or
for the benefit of the Executive, (c) the Executive shall not be entitled to
hold any unvested shares in “street name,” and (d) such unvested shares shall be
outstanding for all corporate purposes.  Upon request by the Executive following
the date on which shares of Restricted Stock become vested, the Company shall
release such vested shares to the Executive and shall, in accordance with the
instructions of the Executive, either cause such shares to be placed in “street
name” with a broker designated by the Executive or issue a stock certificate
representing such shares in the name of the Executive with a legend in
substantially the following form imprinted thereon:


RESTRICTIONS ON TRANSFER


The securities represented by this Certificate have not been registered or
qualified under the Securities Act of 1933, as amended (the “Act”), the laws of
the State of Delaware or any other state securities laws and may not be sold,
transferred, gifted, pledged or otherwise disposed of in the absence of such
registration or qualification or an exemption therefrom under the Act and any
applicable state securities laws.


Section 9.          Income and Employment Tax Withholding.  All applicable
federal, state and local income and employment taxes (and all interest and
penalties thereon) that arise or are imposed by virtue of the Award of
Performance Shares and the Restricted Stock (including, but not limited to, the
Performance Shares having become earned, the conversion of the Performance
Shares into Restricted Stock and the shares of Restricted Stock having become
vested) shall be the responsibility of and paid by the Executive.  The Company
shall have the right to require payment to it from the Executive of the taxes
and other charges required by law to be withheld as a result of the Performance
Shares having been earned and the shares of Restricted Stock having become
vested.  The Company also is hereby entitled, and the Executive hereby
authorizes the Company, to withhold such number of shares of Restricted Stock
that the Compensation Committee may determine is appropriate to satisfy any
withholding tax liability of the Company.  The value of the shares of Restricted
Stock that may be withheld shall be based upon the closing price of the
Company’s common stock, as quoted by the principal securities exchange or market
on which the Company’s common stock is then traded, on the date the Compensation
Committee determines that any withholding tax liability of the Company shall
have arisen.  If the Company’s common stock is not listed, traded or quoted on
any securities exchange or on any quotation system or other established trading
market on such date, then the value of the shares shall be the fair market value
of such shares as determined by the Compensation Committee.  The Company
understands and agrees that the Executive is entitled to make an election under
Section 83(b) of the Internal Revenue Code with respect to the Restricted Stock.
 
 
4

--------------------------------------------------------------------------------

 


Section 10.        Employment; Certain Conflicts.  Neither this Agreement nor
the Award of Performance Shares or, if issued, the shares of Restricted Stock
into which the Performance Shares may be converted (a) constitute an agreement,
understanding or commitment relating to the continued employment of the
Executive by the Company, or (b) affect or alter the employment of the Executive
by the Company pursuant to the Employment Agreement dated July 1, 2008 between
the Company and the Executive (the “Employment Agreement”).  In the event of any
conflict between the Plan and this Agreement, then this Agreement shall control;
provided, however, that in the event this Agreement is silent with respect to a
particular matter relating to the Performance Shares or the Restricted Stock,
then the Plan shall control with respect to such matter.  In the event of any
conflict between this Agreement and the Employment Agreement with respect to the
Award, then this Agreement shall control.


Section 11.        Effect of Change in Control or Termination of Employment.  In
the event of a Change in Control or a Termination of Service of the Executive,
all Performance Shares that have not yet been earned and, if issued, all shares
of Restricted Stock (and/or the cash payment in lieu of any shares of Restricted
Stock) that have not yet become vested as of the time of such event shall be
treated in accordance with Section 3.6 of the Plan, except as expressly set
forth below in this Section 11.


(a)           Notwithstanding any provision in the Plan (including, but not
limited to, Section 3.6 thereof) or in the Employment Agreement to the contrary,
in the event of a Change in Control before the Performance Shares shall have
been earned or forfeited or, if earned, before the shares of Restricted Stock
(and/or the cash payment in lieu of any shares of Restricted Stock) shall have
become vested or forfeited, (i) in the case of Performance Shares, all of such
shares shall be deemed to be and shall become, immediately prior to the
effectiveness of the Change in Control, earned at the “target” award level for
the entire Performance Period and shall immediately thereafter (and prior to the
effectiveness of the Change in Control) be converted into shares of common stock
of the Company instead of shares of Restricted Stock, which shares of common
stock shall not be subject to any (A) restrictions other than as provided by
applicable law, (B) risk of forfeiture, or (C) Period of Restriction; and (ii)
in the case of Restricted Stock (and/or the cash payment in lieu of any shares
of Restricted Stock), all of such shares and/or the cash payment shall be deemed
to be and shall become, immediately prior to the effectiveness of the Change in
Control, fully vested and shall no longer be subject to any (A) restrictions
other than as provided by applicable law, (B) risk of forfeiture, or (C) Period
of Restriction.  In the event that the Company’s common stock is not listed,
traded or quoted on any securities exchange or on any quotation system or other
established trading market immediately prior to the effectiveness of a Change in
Control, then the Performance Shares shall be converted into such number of
shares of Restricted Stock as determined by the Board of Directors of the
Company.
 
 
5

--------------------------------------------------------------------------------

 


(b)          Notwithstanding any provision in the Plan (including, but not
limited to, Section 3.6 thereof) or in the Employment Agreement to the contrary,
in the event of a Termination of Service of the Executive due to his death or
Disability before the Performance Shares shall have been earned or forfeited or,
if earned, before the shares of Restricted Stock (and/or the cash payment in
lieu of any shares of Restricted Stock) shall have become vested or forfeited,
(i) in the case of Performance Shares, all of such shares shall be deemed to be
and shall become, immediately on the day that the Termination of Service of the
Executive occurs, earned at the “target” award level for the entire Performance
Period and shall immediately thereafter be converted into shares of common stock
of the Company instead of shares of Restricted Stock, which shares of common
stock shall not be subject to any (A) restrictions other than as provided by
applicable law, (B) risk of forfeiture, or (C) Period of Restriction; and (ii)
in the case of Restricted Stock (and/or the cash payment in lieu of any shares
of Restricted Stock), all of such shares and/or the cash payment shall be deemed
to be and shall become, immediately on the day that the Termination of Service
of the Executive occurs, fully vested and shall no longer be subject to any (A)
restrictions other than as provided by applicable law, (B) risk of forfeiture,
or (C) Period of Restriction.  In the event that the Company’s common stock is
not listed, traded or quoted on any securities exchange or on any quotation
system or other established trading market on the day that a Termination of
Service of the Executive occurs due to his death or Disability, then the
Performance Shares shall be converted into such number of shares of Restricted
Stock as determined by the Board of Directors of the Company.


(c)           The Performance Shares and the Restricted Stock (and/or the cash
payment in lieu of any shares of Restricted Stock) shall be earned or become
vested as provided in Subsections 11(a) and 11(b) regardless of (i) the length
of time that the Executive was employed by the Company during the applicable
Performance Period or vesting period, and (ii) whether or not the performance
targets relating to the applicable Performance Measures are ultimately achieved
by the Company.


Section 12.        Miscellaneous.


(a)           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company and the Executive and their respective
heirs, executors, representatives, successors and assigns; provided, however
that neither party may assign this Agreement without the prior written consent
of the other party hereto except that the Company may, without the consent of
the Executive, assign this Agreement in connection with any merger,
consolidation, share exchange, combination, sale of stock, sale of assets or
other similar transaction involving the Company or any transaction or series of
transactions constituting a Change in Control.  In the event of any such
permitted assignment by the Company of this Agreement, all references to the
“Company” shall thereafter mean and refer to the successor or assignee of the
Company.


(b)          Waiver.  Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement or any
breach of or noncompliance with any provision of this Agreement.  Any waiver by
either party hereto shall not operate or be construed as a continuing or
subsequent waiver or a waiver of any other or subsequent failure of performance,
breach or noncompliance hereunder.  The failure or delay of either party at any
time to insist upon the strict performance of any provision of this Agreement or
to enforce its rights or remedies under this Agreement shall not be construed as
a waiver or relinquishment of the right to insist upon strict performance of
such provision, or to pursue any of its rights or remedies for any breach
hereof, at a future time.
 
 
6

--------------------------------------------------------------------------------

 


(c)          Amendment.  This Agreement may be amended, modified or supplemented
only by a written agreement executed by both of the parties hereto; provided,
however, that in the event of a permitted assignment of this Agreement by the
Company contemplated by Section 12(a) hereof by virtue of a successor or
assignee of the Company becoming a party to this Agreement, no amendment,
modification or additional agreement shall be required.


(d)          Headings.  The headings in this Agreement have been inserted solely
for ease of reference and shall not be considered in the interpretation or
construction of this Agreement.


(e)          Severability.  In case any one or more of the provisions (or any
portion thereof) contained in this Agreement shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.


(g)          Construction.  This Agreement shall be deemed to have been drafted
by both parties hereto.  This Agreement shall be construed in accordance with
the fair meaning of its provisions and its language shall not be strictly
construed against, nor shall ambiguities be resolved against, either party.


(h)          Entire Agreement.  This Agreement and the Plan constitute the
entire understanding and agreement (and supersede all other prior
understandings, commitments, representations and communications), whether oral
or written, between the parties hereto relating to the Performance Shares and
the Restricted Stock.


(i)           Governing Law.  Because the Company’s headquarters are in Indiana,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana, without reference to any choice of law provisions,
principles or rules thereof (whether of the State of Indiana or any other
jurisdiction) that would cause the application of any laws of any jurisdiction
other than the State of Indiana.
 
(j)           Recitals; Exhibit.  The recitals, premises and “Whereas” clauses
contained on page 1 of this Agreement, and Exhibit A attached to this Agreement,
are expressly incorporated into and made a part of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 


(k)          Review and Consultation.  The Executive hereby understands and
agrees that he (i) has read and is familiar with this Agreement and the Plan,
(ii) understands the provisions and effects of this Agreement and the Plan, and
(iii) has consulted with such of his attorneys, accountants and other advisors
as he has deemed advisable prior to executing this Agreement.  THE EXECUTIVE
HEREBY FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY
ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT OR THE PLAN
FROM ANY DIRECTOR, OFFICER OR EMPLOYEE OF, OR ANY ATTORNEY OR REPRESENTATIVE
FOR, THE COMPANY.


(l)           Certain Approvals Required.  Any amendment, modification or
supplement of or any waiver under this Agreement on behalf of the Company may be
made and will be effectual only upon the approval thereof by the Compensation
Committee.


(m)         Jurisdiction; Venue; Wavier of Trial by Jury.  The Company and the
Executive agree that all actions, proceedings, claims and counterclaims arising
in connection with this Agreement shall be filed, tried and litigated, at the
Company’s sole election, only in the state courts located in the County of
Marion, State of Indiana, or the federal courts whose venue includes the County
of Marion, State of Indiana, or, at the Company’s sole election, in any other
court in which the Company shall initiate legal or equitable proceedings and
which has subject matter jurisdiction over the matter in controversy.  The
Executive irrevocably consents to the jurisdiction and venue of such courts and
waives any right that he may have to assert the doctrine of “forum non
conveniens” or to object to venue or jurisdiction of such courts to the extent
any action, proceeding, claim or counterclaim is brought in accordance with this
Subsection.  THE EXECUTIVE WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
THE RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM UNDER OR RELATING TO THIS AGREEMENT.


*         *         *




[Remainder of this page intentionally left blank.  Signature page follows this
page.]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have entered into, executed
and delivered this Agreement as of the day and year first above written.
 
 
 
/s/ Ronald H. Butler
  Ronald H. Butler               CHROMCRAFT REVINGTON, INC.               By: 
/s/ James M. La Neve     James M. La Neve      Vice President and Chief
Financial Officer 

 
 
9

--------------------------------------------------------------------------------